Exhibit 10.5

 

AETHLON MEDICAL, INC.

AMENDED 2010 STOCK INCENTIVE PLAN

 

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following grant of an option (the “Option”) to
purchase shares of the Common Stock of Aethlon Medical, Inc., a Nevada
corporation (the “Company”):

 

  Optionee: [_____________]         Grant Date: [_____________]         Exercise
Price: $[___] per share         Number of Option Shares: [_____________]        
Expiration Date: [_____________]         Type of Option: [Incentive Stock
Option1][Nonqualified Stock Option]         Vesting Commencement Date:
[_____________]         Vesting Schedule:

Subject to the Optionee’s continued services with the Company through the
applicable vesting dates, the Option will vest and become exercisable as
follows:

[1/4th of the shares vest and become exercisable one year after the Vesting
Commencement Date; the balance of the shares vest and become exercisable in a
series of thirty-six (36) successive equal monthly installments measured from
the first anniversary of the Vesting Commencement Date, with such monthly
vesting installments occurring on the same day of the month as the Vesting
Commencement Date.]

 

 

 

--------------------------------------------------------------------------------

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonqualified Stock Option.

 



 1 

 

 

The Option is subject to the terms of the Stock Option Agreement in the form
attached hereto as Exhibit A and the Company’s Amended 2010 Stock Incentive Plan
(the “Plan”) the terms of which are incorporated into this Notice of Grant of
Stock Option (“Notice”) in their entirety.

 

Optionee Acknowledgements:

 

Option Terms. By Optionee’s signature below, Optionee understands and agrees
that the Option is governed by this Notice, the provisions of the Plan and the
Stock Option Agreement, all of which are made a part of this Notice. The
Optionee acknowledges that copies of the Plan and the prospectus for the Plan
(the “Prospectus”) are available on the Company’s internal web site and may be
viewed and printed by the Optionee. Optionee represents that he or she has read
and is familiar with the provisions of the Plan, the Stock Option Agreement and
the Prospectus for the Plan. Optionee acknowledges and agrees that this Notice
and the Stock Option Agreement (together, the “Option Agreement”) may not be
modified, amended or revised except in a writing signed by Optionee and a duly
authorized officer of the Company. Optionee further acknowledges that in the
event of any conflict between the provisions in the Option Agreement or the
Prospectus and the terms of the Plan, the terms of the Plan shall control.
Optionee further acknowledges that the Option Agreement sets forth the entire
understanding between Optionee and the Company regarding the acquisition of
Common Stock and supersedes all prior oral and written agreements, promises
and/or representations on that subject with the exception of other equity awards
previously granted to Optionee and Common Stock previously issued to Optionee.

 

No Employment or Service Contract. Nothing in the Option Agreement or the Plan
shall confer upon Optionee any right to continue in service in any capacity,
including as an employee, for any period of specific duration or interfere with
or otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s service and/or
employment at any time for any reason, with or without Cause.

 

 

[Signature page follows.]

 

 

 

 

 

 

 

 



 2 

 

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Stock Option Agreement or the
Plan.

 

Aethlon Medical, Inc.

 

 

By: __________________________________ Date: __________________________________
[Name, Title]       OPTIONEE           _____________________________________
Date: __________________________________ Name:
[__________________________________]   Address:
[________________________________]  
                 [_______________________________]  

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

 

 

 

 

 

 

 



 3 

 

 

EXHIBIT A

 

AETHLON MEDICAL, INC.

STOCK OPTION AGREEMENT

 

All capitalized terms in this Stock Option Agreement not defined herein shall
have the meaning assigned to them in the Notice of Grant of Stock Option to
which this Stock Option Agreement is attached as Exhibit A, the Appendix
attached hereto, or in the Company’s Amended 2010 Stock Incentive Plan (the
“Plan”).

 

AGREEMENT

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                  Grant of Option. The Company hereby grants to the Optionee,
as of the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.
Except as otherwise provided herein, this option shall be subject to the terms
and conditions of the Plan.

 

2.                  Option Term. This option shall expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5. This option may not be exercised after its expiration or earlier
termination.

 

3.                  Limited Transferability. During the Optionee’s lifetime,
this option shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee’s death.

 

4.                  Dates of Exercise. This option shall become exercisable for
the Option Shares that have vested as specified in the Vesting Schedule.

 

5.                  Cessation of Service. The option term specified in Paragraph
2 shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following events occur:

 

(a) If the Optionee’s service is terminated for any reason other than death or
disability, then the Optionee may exercise this option, only to the extent that
the option would have been exercisable upon the date of such termination (the
“Termination Date”), no later than twelve (12) months after the Termination
Date.

 

(b) If the Optionee’s service is terminated because of the Optionee’s death or
disability (or the Optionee dies within twelve (12) months after a termination
other than for Cause or because of the Optionee’s disability), then this option
may be exercised only to the extent that it would have been exercisable by the
Optionee on the Termination Date and must be exercised by the Optionee (or the
Optionee’s legal representative) no later than twelve (12) months after the
Termination Date.

 

 

 

 

 



 4 

 

 

(c) Notwithstanding the provisions above, if the Optionee’s service is
terminated for Cause, neither the Optionee, the Optionee’s estate nor such other
person who may then hold this option shall be entitled to exercise it with
respect to any Option Shares whatsoever.

 

6.                  Adjustment in Option Shares. Should any change be made to
the Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

 

7.                  Stockholder Rights. The holder of this option shall not have
any rights as a stockholder of the Company with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

8.                  Manner of Exercising Option.

 

(a)       In order to exercise this option with respect to all or any part of
the Option Shares for which this option is at the time vested and exercisable,
the Optionee (or any other person or persons exercising the option) shall take
the following actions:

 

(i)       Execute and deliver to the Company a written notice setting forth the
number of Option Shares for which the option is exercised;

 

(ii)       Pay the aggregate Exercise Price for the purchased shares in cash or
check, bank draft or money order payable to the Company or in one or more of the
following forms:

 

(A)       if approved by the Board, by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock that are already owned by the
Optionee free and clear of any liens, claims, encumbrances or security
interests, with a Fair Market Value on the date of exercise that does not exceed
the exercise price, provided that (A) at the time of exercise the Common Stock
is publicly traded, (B) any remaining balance of the exercise price not
satisfied by such delivery is paid by the Optionee in cash or other permitted
form of payment, (C) such delivery would not violate any applicable law or
agreement restricting the redemption of the Common Stock, (D) any certificated
shares are endorsed or accompanied by an executed assignment separate from
certificate, and (E) such shares have been held by the Optionee for any minimum
period necessary to avoid adverse accounting treatment as a result of such
delivery;

 

 

 

 



 5 

 

 

(B)       provided that at such time the Common Stock is publicly traded,
pursuant to a “cashless exercise” program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of the
Common Stock subject to the option, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
exercise price to the Company from the sales proceeds; or

 

(C)       by any combination of the foregoing. Except to the extent the sale and
remittance procedure is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the written notice delivered to the Company
in connection with the option exercise;

 

(iii)       Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option;

 

(iv)       Execute and deliver to the Company such written representations as
may be requested by the Company in order for it to comply with the applicable
requirements of federal and state securities laws; and

 

(v)       Make appropriate arrangements with the Company for the satisfaction of
all federal, state and local income and employment tax withholding requirements
applicable to the option exercise.

 

(b)       As soon as practical after the Exercise Date, the Company shall issue
to or on behalf of the Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

 

(c)       In no event may this option be exercised for any fractional shares.

 

9.                  Compliance with Laws and Regulations.

 

(a)       The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and the Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market or the OTC
Bulletin Board, if applicable) on which the Common Stock may be listed for
trading (or quoted) at the time of such exercise and issuance.

 

(b)       The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Common
Stock as to which such approval shall not have been obtained. The Company,
however, shall use its best efforts to obtain all such approvals.

 

 

 

 

 

 



 6 

 

 

10.              Successors and Assigns. Except to the extent otherwise provided
in Paragraph 3, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the
Optionee, the Optionee’s assigns and the legal representatives, heirs and
legatees of the Optionee’s estate.

 

11.              Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Optionee shall be in writing and addressed to the Optionee
at the address indicated below the Optionee’s signature line on the Grant
Notice. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

 

12.              Governing Law. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of California
without resort to any conflict-of-laws rules that would result in the
application of the laws of any other jurisdiction.

 

 

 

 

 

 

 

 

 



 7 

 

 

APPENDIX A

 

The following definitions shall be in effect under the Agreement:

 

1.Agreement shall mean this Stock Option Agreement.

 

2.Code shall mean the Internal Revenue Code of 1986, as amended.

 

3.Common Stock shall mean the Company’s common stock.

 

4.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 8 of the Agreement.

 

5.Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

 

6.Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

7.Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

8.Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

9.Nonqualified Stock Option shall mean an option not intended to satisfy the
requirements of Section 422 of the Code.

 

10.Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

11.Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice pursuant to which the Option Shares shall become exercisable.

 

 

 

 

 

 

 

 

 8 

